EXHIBIT 6 March 24, 2014 Consent of Independent Auditor We hereby consent to the inclusion in this Annual Report on Form40-F for the year ended December31, 2013 of Canadian Natural Resources Limited of our report dated March 5, 2014, relating to the consolidated financial statements, and the effectiveness of internal control over financial reporting, which appears in this Annual Report. We also consent to theincorporation by reference in the Registration Statement on FormF-10 (File No. 333-191876) of Canadian Natural Resources Limited of our report dated March 5, 2014 referred to above. SIGNED “PRICEWATERHOUSECOOPERS LLP” Chartered Accountants
